Case 1:17-ap-01096-VK
  Case  2:18-cv-10188-AGDoc 78 Filed
                          Document 1 12/06/18   Entered
                                      Filed 12/07/18    12/07/18
                                                      Page 1 of 6 08:35:18  Desc
                                                                   Page ID #:1
                         Main Document     Page 1 of 6




                                FILED
                      CLERK, U.S. DISTRICT COURT




                        12/7/18
                    CENTRAL DISTRICT OF CALIFORNIA

                           CS
                      BY: ___________________ DEPUTY




                                                       CV18-10188-AG
Case 1:17-ap-01096-VK
  Case  2:18-cv-10188-AGDoc 78 Filed
                          Document 1 12/06/18   Entered
                                      Filed 12/07/18    12/07/18
                                                      Page 2 of 6 08:35:18  Desc
                                                                   Page ID #:2
                         Main Document     Page 2 of 6
Case 1:17-ap-01096-VK
  Case  2:18-cv-10188-AGDoc 78 Filed
                          Document 1 12/06/18   Entered
                                      Filed 12/07/18    12/07/18
                                                      Page 3 of 6 08:35:18  Desc
                                                                   Page ID #:3
                         Main Document     Page 3 of 6
Case 1:17-ap-01096-VK
  Case  2:18-cv-10188-AGDoc 78 Filed
                          Document 1 12/06/18   Entered
                                      Filed 12/07/18    12/07/18
                                                      Page 4 of 6 08:35:18  Desc
                                                                   Page ID #:4
                         Main Document     Page 4 of 6
Case 1:17-ap-01096-VK
  Case  2:18-cv-10188-AGDoc 78 Filed
                          Document 1 12/06/18   Entered
                                      Filed 12/07/18    12/07/18
                                                      Page 5 of 6 08:35:18  Desc
                                                                   Page ID #:5
                         Main Document     Page 5 of 6
Case 1:17-ap-01096-VK
  Case  2:18-cv-10188-AGDoc 78 Filed
                          Document 1 12/06/18   Entered
                                      Filed 12/07/18    12/07/18
                                                      Page 6 of 6 08:35:18  Desc
                                                                   Page ID #:6
                         Main Document     Page 6 of 6
